[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 18, 2006
                              No. 06-10162                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 05-00086-TP-JEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JUAN CARLOS ESPINOZA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (July 18, 2006)

Before and DUBINA, BARKETT, and HULL, Circuit Judges.

PER CURIAM:

     Juan Carlos Espinoza appeals his 10-month sentence imposed upon the
revocation of his supervised release, pursuant to 18 U.S.C. § 3583(e). Espinoza

argues on appeal that his sentence is unreasonable because the district court “gave

undue consideration to the guidelines and essentially disregarded other [18 U.S.C.]

§ 3553(a) factors.” Factors to which the court should have given substantial

consideration, according to Espinoza, are: (1) that he returned to the United States

after his deportation to Venezuela in order to retrieve his wife, children and

mother; and (2) that the 35-month sentence for unlawful re-entry took into account

the fact that he had violated supervised release. Espinoza argues, with regard to

this last point, that the district court, by imposing a consecutive sentence, punished

him “a second time” for violation of his supervised release.

      In the wake of United States v. Booker, 543 U.S. 220 (2005), we review a

sentence imposed upon revocation of supervised release for reasonableness.

United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). As we

explained in Sweeting:

      Under 18 U.S.C. § 3583(e), a district court may, upon finding by a
      preponderance of the evidence that a defendant has violated a
      condition of supervised release, revoke the term of supervised release
      and impose a term of imprisonment after considering certain factors
      set forth in 18 U.S.C. § 3553(a). Section 3553(a) provides that district
      courts imposing a sentence must first consider, inter alia, (1) the
      nature and circumstances of the offense; (2) the history and
      characteristics of the defendant; (3) the need for the sentence to reflect
      the seriousness of the offense, promote respect for the law, and
      provide just punishment for the offense; and (4) the kinds of sentences

                                           2
      and sentencing range established by the Guidelines, and in the case of
      a violation of supervised release, the applicable Guidelines or policy
      statements issued by the Sentencing Commission. See 18 U.S.C. §
      3553(a).

Id. at 1107. Whether a term of imprisonment imposed for a violation of supervised

release is to be served concurrently or consecutively is “a question that [18 U.S.C.]

§ 3584(a) entrusts to the [district] court's discretion.” United States v. Quinones,

136 F.3d 1293, 1295 (11th Cir.1998). See also id.; U.S.S.G., ch. 7, pt. B,

introductory comment. The guidelines recommend that “[a]ny term of

imprisonment imposed upon the revocation of . . . supervised release . . . be served

consecutively to any sentence of imprisonment that the defendant is serving,

whether or not the sentence . . . being served resulted from the conduct that is the

basis of the revocation of . . . supervised release.” U.S.S.G. § 7B1.3(f); U.S.S.G.,

ch. 7, pt. B, introductory comment (“It is the policy of the Commission that the

sanction imposed upon revocation . . . be served consecutively to any other term of

imprisonment imposed for any criminal conduct that is the basis of the

revocation.”).

      Upon review of the sentencing transcript, the judgment, and the parties’

briefs, we discern no reversible error. Espinoza admitted that he violated the

conditions of his supervised release; therefore the district court acted within its

discretion when it revoked his release. See 18 U.S.C. § 3583(e). The district

                                           3
court sentenced Espinoza to 10-months’ imprisonment, which is at the low end of

the recommended Guideline imprisonment range of 8 to 14 months and within the

statutory maximum sentence for a Grade B felony. U.S.S.G. § 7B1.4(a); 18 U.S.C.

§ 3583(e). In doing so, it adequately considered the § 3553(a) factors in arriving at

Espinoza's sentence, including his criminal history, his prior violations of

supervised release, his conduct while illegally in the United States, and his

responsibility to his family. Furthermore, the district court acted within its

discretion when it imposed a consecutive sentence. See Quinones, 136 F.3d at

1295. In sum, Espinoza's 10-month consecutive sentence was within the

applicable statutory maximum and the recommended guideline range, and was

reasonable in light of the evidence of his conduct while on supervised release.

Accordingly, we affirm Espinoza's sentence.

      AFFIRMED.




                                           4